DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,924,634), hereinafter referred to as Lin in view of Yang (US 9,520,184), hereinafter referred to as Yang.

Referring to claim 1, Lin teaches, as claimed, a method for configuring a reliable command, performed by a flash controller, comprising: issuing an enabling signal to an output device (i.e.-receiving chip enable signal – CE, col. 7, lines 36-39 and lines 41-44), wherein the flash controller and the output device are disposed on a printed circuit board (PCB) and intercoupled through wires in the PCB (i.e.-memory controller 110 intercoupled with flash memory device 120 and disposed on memory device 100, see fig. 1A); reading an opcode of the reliable command corresponding to a flash module from the output device (i.e.-reading and executing ISP code, col. 4, lines 13-18), wherein the flash module is disposed on the PCB and coupled to the flash controller through circuits in the PCB, and stopping issuing the enabling signal to the output device after obtaining the opcode of the reliable command (i.e.-transmitting an end command and start performing the associated read/write operations, col. 8, lines 6-12).
However, Lin does not teach the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode. 
On the other hand, Yang discloses a flash memory system configured to direct the flash module for access to data in a single level cell (SLC) mode (col. 1, lines 37-45 and col. 5, lines 11-15). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lin so that the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode, as taught by Yang. The motivation for doing so would have been to acquire the needed information and execute read or write operations to the flash memory in SLC mode.

As to claim 2, the modified Lin innately teaches the method of claim 1, wherein the enabling signal is issued to the output device through a general-purpose input/output interface (i.e.-interface logic 118, see fig. 1A/1B).

As to claim 3, the modified Lin in view of Yang teaches the method of claim 1, comprising: sending the opcode to the flash module for directing the flash module to program an in-system programming (ISP) code (col. 3, lines 62-67) and system information in the SLC mode, wherein the system information is used by the ISP code when being executed (see Yang, col. 5, lines 11-15).

As to claim 4, the modified Lin in view of Yang teaches the method of claim 1, comprising: sending the opcode to the flash module for directing the flash module to read an in-system programming (ISP) code (col. 3, lines 62-67) and system information in the SLC mode, wherein the system information is used by the ISP code when being executed (see Yang, col. 5, lines 11-15).

As to claim 7, the modified Lin teaches the method of claim 1, wherein the output device when being enabled outputs the opcode of the reliable command (col. 4, lines 13-18).

Referring to claims 8-11 and 14, the claims are substantially the same as claims 1-4 and 7, hence the rejection of claims 1-4 and 7 is applied accordingly.

Referring to 15, 19 and 20, the claims are substantially the same as claims 1-4 and 7, hence the rejection of claims 1-4 and 7 is applied accordingly.

Claim Objections 
Claims 5, 6, 12, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184